Cole, J.
The agreed statement of facts shows that at the time the writ of replevin was issued, the property replevied (the mare) was in Fayette county. It is enacted by Revision, section 3853, “ actions of replevin and suits commenced by attachment may be commenced in any county and township wherein any portion of the property is found, and justices shall have jurisdiction therein, within the county.” It has been held by this court that the.jurisdiction of a justice of the peace, under this section, in attachment and replevin cases, is not limited to the township in which the defendant resides, or in which the property sought to be attached or replevied may be found, but extends through the county. Leversee v. Reynolds, 13 Iowa, 310; Biddle v. Allender, 14 id. 410.
The language of the section, “ wherein any portion of the property is foundf must be construed to relate to the location of the property at the time the action is commenced, and not to its location when seized under the writ. Any other construction of the language used would put it in the power of a defendant, by a removal of the property before its seizure, to defeat the jurisdiction of a court over a cause, which was perfect and complete when the cause was commenced. ' ,
Affirmed.